             Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 1 of 11 PageID #: 8
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC00769
REX M BURLISON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
CATHERINE LONG                                                  MATTHEW JOSEPH SAUTER
                                                                3415 HAMPTON AVENUE
                                                          vs.   ST. LOUIS, MO 631391911
Defendant/Respondent:                                           Court Address:
LIBERTY MUTUAL FIRE INSURANCE CO                                CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Breach of Contract                                           SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: LIBERTY MUTUAL FIRE INSURANCE CO
                            Alias:
 DIRECTOR                                                                                          COLE COUNTY, MO
 MISSOURI DIVISION OF INSURANCE
 301 WEST HIGH STREET
 JEFFERSON CITY, MO 65101
      COURT SEAL OF          You        are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  July 27, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-4931             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 2 of 11 PageID #: 9
                                                                                                Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 3 of 11 PageID #: 10
                                                                              2022-CC00769

                             IN THE CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
                                CITY OF ST. LOUIS

CATHERINE LONG,                       )                     Cause No.:
                                      )
and                                   )                     Division:
                                      )
ERROLL JONES,                         )
                                      )
and                                   )
                                      )
HEZEKIAH SMITH,                       )
                                      )
       Plaintiffs,                    )
                                      )
v.                                    )
                                      )
LIBERTY MUTUAL INSURANCE COMPANY, )
Serve: Director                       )
       Missouri Division of Insurance )
       301 West High Street           )
       Jefferson City, MO 65101       )
                                      )
       Defendant.                     )

                                 PETITION FOR DAMAGES

                                           COUNT I
                               Personal Injuries-Catherine Long

       COMES NOW Plaintiff Catherine Long, and for Count I of her Petition for Damages

against Defendant, states as follows:

       1.      The accident which is the subject of this lawsuit occurred at Kingshighway and

Martin Luther King Boulevard in St. Louis City on April 18, 2019.

       2.      At said time and place, Plaintiff had a policy of automobile insurance with

Defendant, which provided uninsured motorist coverage pursuant to Missouri law.

       3.      At said time and place, Plaintiff was stopped in southbound traffic on

                                                1
                                                                                                      Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 4 of 11 PageID #: 11




Kingshighway, when a hit-and-run vehicle made a wide turn onto Kingshighway and hit

Plaintiff’s vehicle.

          4.    The driver of the hit-and-run vehicle had no insurance.

          5.    The driver of the hit-and-run vehicle cannot be identified.

          6.    The accident was the direct and proximate result of the carelessness and

negligence of the driver of the hit-and-run vehicle in the following respects:

                (a)    the driver failed to yield the right-of-way;
                (b)    the driver failed to keep a careful lookout;
                (c)    the driver was driving at an excessive speed;
                (d)    Defendant should have known that there was a reasonable likelihood of
                       collision and had time thereafter to have stopped, swerved, slackened his
                       speed, sounded a warning, slackened his speed and swerved, slackened his
                       speed and sounded a warning, swerved and sounded a warning, but
                       Defendant failed to do so.

          7.    As a direct and proximate result of the carelessness and negligence of the driver

of the hit-and-run vehicle, Plaintiff Catherine Long sustained injuries to her neck, shoulders, and

back.

          8.    As a direct and proximate result of the carelessness and negligence of the hit-and-

run driver, Plaintiff incurred medical expenses in the amount of $8,145.32 and may incur further

medical expenses in the future because of such injuries.

          9.    As a direct and proximate result of the carelessness and negligence of the hit-and-

run driver, Plaintiff sustained permanent injury.

          10.   Plaintiff is entitled to uninsured motorist benefits under Defendant’s policy.

          11.   The driver of the hit-and-run vehicle qualifies as an uninsured motorist under the

policy.

          12.   Plaintiff has submitted a claim for uninsured motorist benefits and made a

                                                    2
                                                                                                       Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 5 of 11 PageID #: 12




demand, but Defendant has failed to make an adequate offer.

        13.    Defendant is in breach of its insurance contract.

        WHEREFORE, Plaintiff prays for judgment against Defendant for all damages to be

determined to be available under the policy, not to exceed $75,000, for interest, for costs, and for

such other and further relief as the Court deems just and proper.

                                            COUNT II

                     Catherine Long-Vexatious Refusal to Pay/Bad Faith
                              (§375.420 and 375.296 R.S.Mo.)

        COMES NOW Plaintiff Catherine Long, and for Count II of her Petition against

Defendant, states as follows:

        1.     Defendant made an offer for Catherine Long’s uninsured motorist claim totaling

$7,500. The offer is $645.32 less than the amount of medical expenses incurred by Plaintiff

Long.

        2.     On December 5, 2019, Plaintiff requested that Defendant pay Plaintiff $7,500, the

amount which Defendant thought was due under the policy and allow Plaintiff to litigate any

further damages.

        3.     Defendant has refused to make payment of the amount it already admitted it owes

Plaintiff under the policy.

        4.     Defendant has not provided any explanation for why it has refused to pay what it

believes it owes under the policy.

        5.     Defendant’s offer, which is less than the medical expenses is completely

inadequate.

        6.     Defendant’s refusal to pay Plaintiff an adequate amount and also its refusal to pay

                                                 3
                                                                                                        Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 6 of 11 PageID #: 13




Plaintiff what Defendant believes it owes Plaintiff under the policy is vexatious and in bad faith

under Missouri law.

          7.     Defendant is refusing to make payment on the $7,500 offer it has made and allow

Plaintiff to litigate any additional damages because it hopes that Plaintiff will become frustrated,

ultimately need the money, and thus accept the inadequate offer.

          8.     Defendant is not treating its insured in good faith.

          9.     Under Sections 375.296 and 375.420 of the Missouri Revised Statutes, Plaintiff is

entitled to damages for vexatious refusal to pay/bad faith.

          WHEREFORE, Plaintiff prays for damages for vexatious refusal to pay, for all damages

recoverable under Section 375.296, for interest, penalties, and attorney fees, for costs, and for

such other and further relief as the Court deems just and proper.



                                             COUNT III

                                   Personal Injuries-Erroll Jones

          COMES NOW Plaintiff Erroll Jones, and for Count III of his Petition for Damages

against Defendant, States as follows:

          1.     Plaintiff realleges and incorporates herein by reference the allegations of Counts I

and II.

          2.     As a direct and proximate result of the carelessness and negligence of the

uninsured motorist, Plaintiff sustained injuries to his neck, back, and head.

          3.     As a direct and proximate result of the carelessness and negligence of Defendant,

Plaintiff incurred medical expenses totaling $9,308.51 and may incur further medical expenses in


                                                   4
                                                                                                       Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 7 of 11 PageID #: 14




the future because of such injuries.

        4.     As a direct and proximate result of the carelessness and negligence of the

uninsured motorist, Plaintiff sustained permanent injury.

        5.     Plaintiff has made demand under the uninsured motorist portion of the policy, but

Defendant has refused to make an adequate offer.

        6.     Defendant is in breach of its insurance contract.

        WHEREFORE, Plaintiff Erroll Jones prays for judgment against Defendant for all

damages determined to be available under the policy, not to exceed $75,000, for interest, for

costs, and for such other and further relief as the Court deems just and proper.

                                           COUNT IV

                       Erroll Jones-Vexatious Refusal to Pay/Bad Faith
                                (§375.420 and 375.296 R.S.Mo.)


        COMES NOW Plaintiff Erroll Jones, and for Count IV of his Petition against Defendant,

states as follows:

        1.     Plaintiff realleges and incorporates herein by reference the allegations of Counts I,

II, and III.

        2.     Defendant made an offer for Mr. Jones’ uninsured motorist claim totaling $7,300.

The offer is $1,653 less than the amount of medical expenses incurred by Plaintiff Jones.

        3.     On December 5, 2019, Plaintiff requested that Defendant pay Plaintiff $7,300, the

amount which Defendant thought was due under the policy and allow Plaintiff to litigate any

further damages.

        4.     Defendant has refused to make payment of the amount it already admitted it owes


                                                 5
                                                                                                       Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 8 of 11 PageID #: 15




Plaintiff under the policy.

       5.      Defendant has not provided any explanation for why it has refused to pay what it

believes it owes under the policy.

       6.      Defendant’s offer, which is significantly less than the medical expenses, is

completely inadequate.

       7.      Defendant’s refusal to pay Plaintiff an adequate amount and also its refusal to pay

Plaintiff what Defendant believes it owes Plaintiff under the policy is vexatious and in bad faith

under Missouri law.

       8.      Defendant is refusing to make payment on the $7,300 offer it has made and allow

Plaintiff to litigate any additional damages because it hopes that Plaintiff will become frustrated,

ultimately need the money, and thus accept the inadequate offer.

       9.      Defendant is not treating its insured in good faith.

       10.     Under Sections 375.296 and 375.420 of the Missouri Revised Statutes, Plaintiff is

entitled to damages for vexatious refusal to pay/bad faith.

               WHEREFORE, Plaintiff prays for damages for vexatious refusal to pay, for all

damages recoverable under Section 375.296, for interest, penalties, and attorney fees, for costs,

and for such other and further relief as the Court deems just and proper.



                                            COUNT V

                               Personal Injuries-Hezekiah Smith

       COMES NOW Plaintiff Hezekiah Smith, and for Count V of his Petition for Damages

against Defendant, states as follows:


                                                 6
                                                                                                           Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
 Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 9 of 11 PageID #: 16




        1.         Plaintiff realleges and incorporates herein by reference the allegations of Counts I,

II, III, and IV.

        2.         As a direct and proximate result of the carelessness and negligence of the

uninsured motorist, Plaintiff sustained injuries to his neck and back.

        3.         As a direct and proximate result of the carelessness and negligence of the

uninsured motorist, Plaintiff incurred medical expenses totaling $5,861.25.

        4.         As a direct and proximate result of the carelessness and negligence of the

uninsured motorist, Plaintiff sustained wage loss in the amount of $500.

        5.         As a direct and proximate result of the carelessness and negligence of the

uninsured motorist, Plaintiff has sustained serious and permanent injury to his spine.

        6.         Plaintiff has made demand on Defendant for payment under the uninsured

motorist coverage of the policy, but Defendant has failed and refused to make an adequate offer.

        7.         Defendant is in breach of contract.

        WHEREFORE, Plaintiff Hezekiah Smith prays for judgment against Defendant for all

damages determined to be recoverable under the policy, not to exceed $75,000, for costs, for

interest, and for such other and further relief as the Court deems just and proper.



                                               COUNT VI

                         Hezekiah Smith-Vexatious Refusal to Pay/Bad Faith
                                  (§375.420 and 375.296 R.S.Mo.)

        COMES NOW Plaintiff Hezekiah Smith, and for Count VI of his Petition for Damages

against Defendant, states as follows:

        1.         Plaintiff Hezekiah Smith realleges and incorporates herein by reference the

                                                     7
                                                                                                      Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 10 of 11 PageID #: 17




allegations of Counts I, II, III, IV, and V.

         2.     Defendant made an offer for Mr. Smith’s uninsured motorist claim totaling

$6,485.31. The offer only covers the medical expenses and lost wages incurred by Plaintiff

Smith.

         3.     On December 5, 2019, Plaintiff requested that Defendant pay Plaintiff $6,481.31,

the amount which Defendant thought was due under the policy and allow Plaintiff to litigate any

further damages.

         4.     Defendant has refused to make payment of the amount it already admitted it owes

Plaintiff under the policy.

         5.     Defendant has not provided any explanation for why it has refused to pay what it

believes it owes under the policy.

         6.     Defendant’s offer, which is less than the medical expenses, is completely

inadequate.

         7.     Defendant’s refusal to pay Plaintiff an adequate amount and also its refusal to pay

Plaintiff what Defendant believes it owes Plaintiff under the policy is vexatious and in bad faith

under Missouri law.

         8.     Defendant is refusing to make payment on the $6,485.31 offer it has made and

allow Plaintiff to litigate any additional damages because it hopes that Plaintiff will become

frustrated, ultimately need the money, and thus accept the inadequate offer.

         8.     Defendant is not treating its insured in good faith.

         9.     Under Sections 375.296 and 375.420 of the Missouri Revised Statutes, Plaintiff is

entitled to damages for vexatious refusal to pay/bad faith.


                                                  8
                                                                                                    Electronically Filed - City of St. Louis - April 13, 2020 - 04:47 PM
Case: 4:20-cv-01193-SPM Doc. #: 1-3 Filed: 09/02/20 Page: 11 of 11 PageID #: 18




               WHEREFORE, Plaintiff prays for damages for vexatious refusal to pay, for all

damages recoverable under Section 375.296, for interest, penalties, and attorney fees, for costs,

and for such other and further relief as the Court deems just and proper.




                                             SAUTER $ SULLIVAN $ LLC


                                            By:/s/Matthew J. Sauter
                                             Matthew J. Sauter, #40645
                                             Attorney for Plaintiff
                                             3415 Hampton Avenue
                                             St. Louis, MO 63139
                                             Telephone: (314) 768-6800
                                             Facsimile: (314) 781-2726
                                             E-mail: msauter@ss-law.net




                                                9
